Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a locating device/distance measuring imager in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 recites the limitation "the gauge", “the integrity” and “the rail fastener” in ln 10.  There is insufficient antecedent basis for this limitation in the claim. Proper correction is required and other limitations should be corrected correspondingly. 
Claims 2-30 are rejected on the same ground for not resolving the above issue or having similar issues. Proper correction is required and other dependent claims should be corrected correspondingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-19, 21, 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Patent Publication No. 20160046308 hereinafter “Chung”); in view of Groeneweg et al. 

Regarding Claim 1, Chung discloses a system for monitoring a rail and/or track (CHUNG, Abstract) comprising:
at least one distance measuring imager mounted to a railcar (i.e. as cited below, train with cars) in a location (i.e. last car) wherefrom it has a field of view (as cited below, visibility, i.e. field of view, para. 150) to provide distance measurements for at least one rail of a track on which the railcar runs (CHUNG, e.g. such train monitor may include one or more imagers to provide visibility along track 60 in the direction rearward of train 50; paragraph 45);
whereby the distance measurements are geo-tagged (CHUNG, paragraph 18, as cited below, i.e. sensor data and tagged)
associating location data corresponding to images provided by the imager with those images, whereby the images are geo-tagged (CHUNG, e.g. associating the sensor data with location data and time data, whereby the sensor data is geo-tagged and time-tagged; paragraph 18);
wherein geo-tagged records (as cited below, i.e. geo-tag) of the determined gauge (as cited below, i.e. distance of tracks) of the track and/or the determined integrity of the rail fasteners (as cited below, i.e. various monitor) thereof including the location data (as cited below, i.e. including data from the track monitor 330, from the switch monitor 320, and/or from the wayside monitor 310, may be geo-tagged and time-tagged), wherein said processor is on the railcar (as cited below, para. 150), or said processor is at a location remote from the railcar, or said processor includes a processor on the railcar and a processor at a location remote from the railcar (e.g. the data from the plurality of different forward looking sensors 110 and the data received by the data receiver 140 including data ;
determining from the determined gauge of the track when inspection and/or maintenance thereof is indicated (e.g. because of the small dimension of the physical distances in the relative positions of rails 60R that may be detected by track sensor 330, 332, the physical track data it senses and detects may be utilized to evaluate the operational tolerances and integrity of the track 60 to thereby enable investigation, maintenance and/or repair before the distortion and/or misalignment thereof becomes beyond specifications and a risk to safety; paragraph 123); and
said processor determining from the determined gauge of the track (as cited above, i.e. distance measures) and/or from the determined (as cited in para. 64, i.e. the imager taken is geo/time tagged) integrity of the rail fasteners when inspection and/or maintenance thereof is indicated (e.g. it is noted that because the data acquired is geo-tagged so that the location of the sensor is precisely known relative to the track way and is time tagged for correlation with other time tagged data; paragraph 64).
Chung fails to explicitly disclose storing geo-tagged records of the gauge of the track including the location data associated therewith in a relational database as claimed.
However, Groeneweg teaches storing geo-tagged records of the gauge of the track including the location data associated therewith in a relational database (e.g. the module 232 stores the sensed data in the database 220 with reference to an identifier indicating a source of the sensed data. The identifier is used to locate the sensed data relative to a corresponding segment of track. This is done using the location information for train-mounted OBUs 108 or using known location information for rail-side units 228; paragraph 109. When the computer-readable media is configured as a database, it is to be understood that the database may be any type of database, such as relational, hierarchical, object-oriented, and/or the like; paragraph 21). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chung’s invention of a train control system to include Groeneweg’s integrated rail efficiency and safety support system, because it allows temperatures and other track and train information to be collected on a mobile basis along entire rail lines. In one configuration, data from a given train, or consist, is combined with that of other trains, or consists and with current and forecasted weather and other information to better monitor and predict potential problematic stretches of line, provide alerts and recommendations to help improve routing/rerouting, maximize efficiency, and facilitate safety and commerce.
It is noted that CHUNG/GROENEWEG is silent about a processor storing and processing the geo-tagged distance measurements to determine at least the gauge of the track or the integrity of the rail fasteners thereof or the gauge of the track and the integrity of the rail fasteners thereof, in relation to standard measurements for the gauge of the track and for the rail fasteners as claimed.
However, SINGH discloses a processor storing and processing the geo-tagged distance measurements to determine at least the gauge of the track or the integrity of the rail fasteners thereof or the gauge of the track and the integrity of the rail fasteners thereof, in relation to standard measurements for the gauge of the track and for the rail fasteners (pg. 4, sect. 4)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chung’s invention of a train control system to include Groeneweg’s integrated rail efficiency and safety support system, with Singh teaching of comparing to standard gauge in order to maintain safety and security of public and goods.

the system for monitoring a rail and/or track of claim 1 further comprising: an output device for providing (reporting, i.e. providing the above sensory data) selected geo-tagged records relating to the track where inspection and/or maintenance thereof is indicated and/or relating to rail fasteners where inspection and/or maintenance thereof is indicated (CHUNG, Fig. 4, step 462).

Regarding claim 3,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the system for monitoring a rail and/or track of claim 1 wherein said at least one distance measuring imager (CHUNG, e.g. such train monitor may include one or more imagers to provide visibility along track 60 in the direction rearward of train 50; paragraph 45); mounted to a railcar (CHUNG, as cited above, railcar) comprises: one distance measuring imager having a field of view to provide distance measurements including both rails of a track on which the railcar runs and of the rail fasteners thereof (sensory citation as cited below); or one distance measuring imager having a vertically downward field of view to provide distance measurements including both rails of a track on which the railcar runs and of the rail fasteners thereof; or two or more distance measuring imagers each having a field of view to provide distance measurements including one rail of a track on which the railcar runs and of the rail fasteners thereof; or two or more distance measuring imagers each having a vertically downward field of view to provide distance measurements including one rail of a track on which the railcar runs and of the rail fasteners thereof (e.g. the data from the plurality of different forward looking sensors 110 and the data received by the data receiver 140 including data from the track monitor 330, from the switch monitor 320, and/or from the wayside monitor 310, may be geo-tagged and time-tagged. The track monitor 330 may include a sensor 332 monitoring rail spacing, distortion and/or integrity; CHUNG paragraph 150).


Regarding claim 5,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the system for monitoring a rail and/or track of claim 1 wherein said at least one distance measuring imager mounted to a railcar comprises: first two or more distance measuring imagers each having a vertically downward field of view to provide distance measurements including one rail of a track on which the railcar runs and of the rail fasteners thereof (SINGH, sect. 2, pg. 2, left col.); and/or second two or more distance measuring imagers generally centrally located with each having a sideways and downward field of view to provide distance measurements including the inner surface of one rail of a track on which the railcar runs; and wherein: said first two or more distance measuring imagers include a laser distance measuring imager, a time-of-flight distance measuring imager, and/or a three dimensional distance measuring imager, or any combination thereof; or said second two or more distance measuring imagers include a laser distance measuring imager, a time-of-flight distance measuring imager, and/or a three dimensional distance measuring imager, or any combination thereof; or said first two or more distance measuring imagers include a laser distance measuring imager, a time-of-flight distance measuring imager, and/or a three dimensional distance measuring imager, or any combination thereof, and said second two or more distance measuring imagers include a laser distance measuring imager, a time-of-flight distance measuring imager, and/or a three dimensional distance measuring imager (e.g. a plurality of different sensors selected from the group including a visual imager, an infrared imager, a radar, a doppler radar, a laser sensor, a laser ranging device, an acoustic sensor, and/or an acoustic ranging device; a locating device including a global positioning device and/or an inertial navigation device to provide location data; a processor to associate data sensed by the plurality of different sensors with location data and with time data; paragraph 12), or any combination thereof (CHUNG, e.g. such train monitor may include one or more imagers to provide visibility along track 60 in the direction rearward of train 50; paragraph 45);

Regarding claim 7,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the system for monitoring a rail and/or track of claim 1 wherein: said at least one distance measuring imager is mounted to an underside of a chassis of the railcar and/or is mounted to a truck of the railcar; or said at least one distance measuring imager includes two or more distance measuring imagers mounted to an underside of a chassis of the railcar and/or mounted to a truck of the railcar (SINGH, sect. 2, pg. 2, left col.).


Regarding claim 9,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the system for monitoring a rail and/or track of claim I further comprising: a communication device communicating distance measurements between the railcar and a processor at a location remote from the railcar; and/or a communication device communicating distance measurements between the railcar and a processor at a location remote from the railcar wherein the communication device includes a removable memory medium, a data storage device, a data medium, a memory device, a USB memory stick, a thumb drive, a memory card, an optical disk, a CD ROM, a hard drive, a portable memory device, or any combination thereof; and/or a communication device communicating distance measurements between the railcar and a processor at a location remote from the railcar wherein the communication device includes: one or more of a cellular communication system, a cellular base-station and repeater system, a GSM cellular system, a GPRS cellular system, a wireless communication link, radio communication, a broadband link, another wireless and/or cellular system, the Internet and/or another network, a radio communication system, a direct radio communication, a wired and/or fiber device, a radio system, a WiFi network, an ad hoc network, a Bluetooth device, an RFID device, a radio network, a repeater and/or relay, a land line, an optical fiber, a .

Regarding claim 10,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the system for monitoring a rail and/or track of claim 1 further comprising: a vibration absorbing support structure for mounting said at least one distance measuring imager to the railcar; or an acceleration and/or motion sensing device mounted with said at least one distance measuring imager for providing movement data associated therewith; or a vibration absorbing structure for mounting said at least one distance measuring imager to the railcar and an acceleration and/or motion sensing device mounted with said at least one distance measuring imager for providing movement data associated therewith (e.g. in addition and also preferably, but optionally, one or more additional location determining units 134, e.g., a gyroscopic and/or inertial navigation device 134, that operate independently of the GPS units 132 may be provided, so as to operate even when the train is in a tunnel, underground or otherwise out of communication with GPS satellites; CHUNG, paragraph 61).

Regarding claim 11,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the system for monitoring a rail and/or track of claim 10 wherein said processor: determines rail profile, rail alignment, center point dip, and/or cross level from data including movement data from said acceleration and/or motion sensing device; or determines rail profile, rail .

Regarding claim 12,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the system for monitoring a rail and/or track of claim 10 wherein said at least one distance measuring imager provides an image including distance data and wherein said processor determines track gauge; rail fastener integrity, rail cant, wheel wear, wheel integrity, rail wear and/or rail defects from the distance data (e.g. the positive train control unit 100, 310 may be in combination with: a track monitor 330 including a sensor 332 monitoring rail spacing, distortion and/or integrity; CHUNG paragraph 151).


Regarding claim 13,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the system for monitoring a rail and/or track of claim 1 wherein said at least one distance measuring imager provides an image including distance data and wherein said processor determines track gauge; rail fastener integrity, rail cant, wheel wear, wheel integrity, rail wear, and/or rail defects, from the distance data (e.g. with track monitor 330 monitoring points on rails 60R that are .

Regarding claim 14,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the system for monitoring a rail and/or track of claim 1 wherein said at least one distance measuring imager includes: an infrared imager, a laser imager, a time-of-flight imager, and/or a three dimensional imager, or any combination thereof (e.g. a plurality of different sensors selected from the group including a visual imager, an infrared imager, a radar, a doppler radar, a laser sensor, a laser ranging device, an acoustic sensor, and/or an acoustic ranging device; CHUNG paragraph 12).

Regarding claim 15,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the system for monitoring a rail and/or track of claim 14 wherein said processor utilizes geo-tagged data associated with the distance measurements provided by any, by some or by all of the distance measuring imagers recited in claim 14 to associate such distance measurements with a geographic location along the track (e.g. all data produced by sensors 110 is associated with the location of positive train control unit 100 provided by location determination 130 at the time the data was acquired, and is also time tagged, e.g., by processor 120, so that all sensor data is both geo-tagged and time tagged for facilitating its being cross referenced to other data; CHUNG, paragraph 63).

Regarding claim 16,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the system for monitoring a rail and/or track of claim 1 wherein said at least one distance measuring imager provides distance measurement data and wherein said processor: compares 

Regarding Claim 17, Chung discloses a method for monitoring a rail and/or track comprising (CHUNG, abstract): 
providing a distance measuring (e.g. the data from the plurality of different forward looking sensors 110 and the data received by the data receiver 140 including data from the track monitor 330, from the switch monitor 320, and/or from the wayside monitor 310, may be geo-tagged and time-tagged. The track monitor 330 may include a sensor 332 monitoring rail spacing, distortion and/or integrity; paragraph 150) imager on a railcar in a location wherefrom it has a field of view to provide distance measurements including at least one rail of a track on which the railcar runs (CHUNG, e.g. such train monitor may include one or more imagers to provide visibility along track 60 in the direction rearward of train 50; paragraph 45); 
associating location data corresponding to distance measurements provided by the distance measuring imager with those distance measurements (CHUNG, e.g. associating the sensor data with location data and time data, whereby the sensor data is geo-tagged and time-tagged; paragraph 18);
whereby the distance measurements are geo-tagged (CHUNG, para. 18); 
determining from the geo-tagged distance measurements at least the gauge of the track or the integrity of the rail fasteners thereof or the gauge of the track and the integrity of the rail fasteners thereof (as cited below, i.e. including data from the track monitor 330, from the switch monitor 320, and/or from the wayside monitor 310, may be geo-tagged and time-tagged), wherein said processor is on the railcar (as cited below, para. 150), in relation to standard measurements for the gauge of the track and for the rail fasteners; storing the geo-tagged records of the determined gauge of the track and/or the determined integrity of the rail fasteners thereof including the location data  (e.g. the data from the plurality of different forward looking sensors 110 and the data received by the data receiver 140 including data from the track monitor 330, from the switch monitor 320, and/or from the wayside monitor 310, may be geo-tagged and time-tagged. The track monitor 330 may include a sensor 332 monitoring rail spacing, distortion and/or integrity; paragraph 150); 
determining from the determined gauge of the track and/or from the determined integrity of the rail fasteners when inspection and/or maintenance thereof is indicated (as cited in para. 64, i.e. the imager taken is geo/time tagged) integrity of the rail fasteners when inspection and/or maintenance thereof is indicated (e.g. it is noted that because the data acquired is geo-tagged so that the location of the sensor is precisely known relative to the track way and is time tagged for correlation with other time tagged data; paragraph 64); and 
providing selected geo-tagged records relating to the gauge or the track and/or to integrity of the rail fasteners where inspection and/or maintenance thereof is indicated (CHUNG, Fig. 4, step 460).
Chung fails to explicitly disclose storing geo-tagged records of the gauge of the track including the location data associated therewith in a relational database as claimed.
However, Groeneweg teaches storing geo-tagged records of the gauge of the track including the location data associated therewith in a relational database (e.g. the module 232 stores the sensed data in the database 220 with reference to an identifier indicating a source of the sensed data. The identifier is used to locate the sensed data relative to a corresponding segment of track. This is done using the location information for train-mounted OBUs 108 or using known location information for rail-side units 228; paragraph 109. When the computer-readable media is configured as a database, it is to . 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chung’s invention of a train control system to include Groeneweg’s integrated rail efficiency and safety support system, because it allows temperatures and other track and train information to be collected on a mobile basis along entire rail lines. In one configuration, data from a given train, or consist, is combined with that of other trains, or consists and with current and forecasted weather and other information to better monitor and predict potential problematic stretches of line, provide alerts and recommendations to help improve routing/rerouting, maximize efficiency, and facilitate safety and commerce.
It is noted that CHUNG/GROENEWEG is silent about a processor storing and processing the geo-tagged distance measurements to determine at least the gauge of the track or the integrity of the rail fasteners thereof or the gauge of the track and the integrity of the rail fasteners thereof, in relation to standard measurements for the gauge of the track and for the rail fasteners as claimed.
However, SINGH discloses determining from the geo-tagged distance measurements at least the gauge of the track or the integrity of the rail fasteners thereof or the gauge of the track and the integrity of the rail fasteners thereof, in relation to standard measurements for the gauge of the track and for the rail fasteners (SINGH, pg. 4, sect. 4, right col.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chung’s invention of a train control system to include Groeneweg’s integrated rail efficiency and safety support system, with Singh teaching of comparing to standard gauge in order to maintain safety and security of public and goods.

the method for monitoring a rail and/or track of claim 17 including performing the determining the gauge of the track and/or the integrity of the rail fasteners: on the railcar, or at a location remote from the railcar, or in part on the railcar and in part at a location remote from the railcar  (e.g. the data from the plurality of different forward looking sensors 110 and the data received by the data receiver 140 including data from the track monitor 330, from the switch monitor 320, and/or from the wayside monitor 310, may be geo-tagged and time-tagged. The track monitor 330 may include a sensor 332 monitoring rail spacing, distortion and/or integrity; CHUNG paragraph 150).

Regarding claim 19,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the method for monitoring a rail and/or track of claim 17 wherein the providing a distance measuring imager on a railcar comprises: providing one distance measuring imager (SINGH, sensors as camera for measuring distance) having a field of view to provide distance measurements including both rails of a track on which the railcar runs and of the rail fasteners thereof; or providing one distance measuring imager having a vertically downward field of view to provide distance measurements including both rails of a track on which the railcar runs and of the rail fasteners thereof (e.g. the data from the plurality of different forward looking sensors 110 and the data received by the data receiver 140 including data from the track monitor 330, from the switch monitor 320, and/or from the wayside monitor 310, may be geo-tagged and time-tagged. The track monitor 330 may include a sensor 332 monitoring rail spacing, distortion and/or integrity; paragraph 150); or providing two or more distance measuring imagers each having a field of view to provide distance measurements including one rail of a track on which the railcar runs and of the rail fasteners thereof; or providing two or more distance measuring imagers each having a vertically downward field of view to provide distance measurements including one rail of a track on which the railcar runs and of the rail fasteners thereof  (e.g. the data from the plurality of different forward looking sensors 110 and the data received by the data receiver 140 including data from the track monitor 330, from the switch monitor 320, and/or from the wayside monitor 310, may be geo-tagged and time-tagged. The track monitor 330 may include a sensor 332 monitoring rail spacing, distortion and/or integrity; CHUNG paragraph 150).


Regarding claim 21,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the method for monitoring a rail and/or track of claim 17 wherein the providing a distance measuring imager mounted to a railcar comprises: providing first two or more distance measuring imagers each having a vertically downward field of view to provide distance measurements including one rail of a track on which the railcar runs and of the rail fasteners thereof (SINGH, sect. 2, pg. 2, left col.); and/or providing second two or more distance measuring imagers generally centrally located with each having a sideways and downward field of view to provide distance measurements including the inner surface of one rail of a track on which the railcar runs; and wherein the associating location data includes: associating an infrared image, a laser image, a time-of-flight image, and/or a three dimensional image, or any combination thereof, from the first two or more distance measuring imagers with location data therefor; or associating an infrared image, a laser image, a time-of-flight image, and/or a three dimensional image, or any combination thereof, from the second two or more distance measuring imagers with location data therefor; or associating an infrared image, a laser image, a time-of-flight image, and/or a three dimensional image, or any combination thereof, from the first two or more distance measuring imagers with location data therefor and associating an infrared image, a laser image, a time-of-flight image, and/or a three dimensional image, or any combination thereof, from the second two or more distance measuring imagers with location data therefor (e.g. a plurality of different sensors selected from the group including a visual imager, an infrared imager, a radar, a .


Regarding claim 23,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the method for monitoring a rail and/or track of claim 17 further comprising: communicating distance measurements between the railcar and a location remote from the railcar; and/or communicating distance measurements between the railcar and a location remote from the railcar wherein the communicating distance measurements employs a removable memory medium, a data storage device, a data medium, a memory device, a USB memory stick, a thumb drive, a memory card, an optical disk, a CD ROM, a hard drive, a portable memory device, or any combination thereof; and/or communicating distance measurements between the railcar and a location remote from the railcar wherein the communicating distance measurements employs: a cellular communication system, a cellular base-station and repeater system, a GSM cellular system, a GPRS cellular system, a wireless communication link, radio communication, a broadband link, another wireless and/or cellular system, the Internet and/or another network, a radio communication system, a direct radio communication, a wired and/or fiber device, a radio system, a WiFi network, an ad hoc network, a Bluetooth device, an RFID device, a radio network, a repeater and/or relay, a land line, an optical fiber, a satellite link, an Internet connection, a LAN network, a WAN network, or any combination of any or all of the foregoing (e.g. wireless communication may be via 220 MHz communication devices as utilized for communication .

Regarding claim 24,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the method for monitoring a rail and/or track of claim 17 further comprising: providing a vibration absorbing support structure for mounting the at least one distance measuring imager to the railcar; or providing an acceleration and/or motion sensing device mounted with the at least one distance measuring imager for providing movement data associated therewith; or providing a vibration absorbing structure for mounting the at least one distance measuring imager to the railcar and providing an acceleration and/or motion sensing device mounted with the at least one distance measuring imager for providing movement data associated therewith (e.g. in addition and also preferably, but optionally, one or more additional location determining units 134, e.g., a gyroscopic and/or inertial navigation device 134, that operate independently of the GPS units 132 may be provided, so as to operate even when the train is in a tunnel, underground or otherwise out of communication with GPS satellites; CHUNG, paragraph 61).

Regarding claim 25,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the, rail alignment, center point dip, and/or cross level from data including the movement data; or determining rail profile, rail alignment, rail cant, center point dip, and/or cross level from distance measurements and from the movement data (e.g. example switch monitor 320 senses the position of the switch rail and provides a separate independent positive indication that the switch has completely transferred to supplement the conventional switch interlock signaling and optionally, but .

Regarding claim 26,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the method for monitoring a rail and/or track of claim 24 further including providing an image including distance data and determining track gauge; rail fastener integrity, rail cant, wheel wear, wheel integrity, rail wear, and/or rail defects, from the distance data (e.g. the positive train control unit 100, 310 may be in combination with: a track monitor 330 including a sensor 332 monitoring rail spacing, distortion and/or integrity; CHUNG paragraph 151).

Regarding claim 27,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the method for monitoring a rail and/or track of claim 17 further including providing an image including distance data and determining track gauge (e.g. the positive train control unit 100, 310 may be in combination with: a track monitor 330 including a sensor 332 monitoring rail spacing, distortion and/or integrity; paragraph 151); rail fastener integrity, rail cant, wheel wear, wheel integrity, and/or identifies rail wear and/or rail defects from the distance data (e.g. with track monitor 330 monitoring points on rails 60R that are separated transversely by the track gauge width and longitudinally by a length of track 60 of similar dimension, distortion and misalignment of rails 60R in both longitudinal and transverse directions can be monitored, thereby to provide greater sensitivity to relative movement of the two rails 60R than might otherwise be provided; CHUNG, paragraph 120)..

the method for monitoring a rail and/or track of claim 17 wherein the providing a distance measuring imager includes providing: an infrared imager, a laser imager, a time-of-flight imager, and/or a three dimensional imager, or any combination thereof (e.g. a plurality of different sensors selected from the group including a visual imager, an infrared imager, a radar, a doppler radar, a laser sensor, a laser ranging device, an acoustic sensor, and/or an acoustic ranging device; CHUNG paragraph 12).

Regarding claim 29,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the method for monitoring a rail and/or track of claim 28 further including utilizing the geo- tagged distance measurements associated with image data provided by any, some and/or all of the distance measuring imagers recited in claim 28 to associate such image data with a geographic location along the track (e.g. all data produced by sensors 110 is associated with the location of positive train control unit 100 provided by location determination 130 at the time the data was acquired, and is also time tagged, e.g., by processor 120, so that all sensor data is both geo-tagged and time tagged for facilitating its being cross referenced to other data; CHUNG, paragraph 63).

Regarding claim 30,  CHUNG/GROENEWEG/SINGH, for the same motivation of combination, further discloses the method for monitoring a rail and/or track of claim 17 wherein the at least one distance measuring imager provides image data that includes distance data, further comprising: comparing the image distance data with a standard rail fastener pattern to determine the integrity of rail fasteners; or comparing the image distance data with a standard rail pattern to determine rail wear, rail cracks, rail chips, and/or rail fracture; or comparing the image distance data with a standard wheel pattern to determine wheel wear, wheel cracks, and/or wheel chips; or comparing the image distance 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Patent Publication No. 20160046308 hereinafter “Chung”); in view of Groeneweg et al. (U.S. Patent Publication No. 20090173839, hereinafter “Groeneweg”), further in view of SINGH, (hereinafter “SINGH”), still further in view of Trinh et al, ("Enhanced rail component detection and consolidation for rail track inspection," 2012 IEEE Workshop on the Applications of Computer Vision (WACV), 2012, pp. 289-295, doi: 10.1109/WACV.2012.6163021. hereinafter “TRINH”).

Regarding claim 6. CHUNG/GROENEWEG/SINGH discloses the system for monitoring a rail and/or track of claim 1 .
It is noted that CHUNG/GROENEWEG/SINGH is silent about as claimed detect fastener by comparing distance measurements of features thereof with features of the pattern of the identified standard type of rail fastener as claimed.
However, TRINH discloses wherein the distance measurements including at least one rail of a track on which the railcar runs include rail fasteners thereof (pg. 2, sec. 2, left col); wherein said processor compares distance measurements of a rail fastener of the track that are obtained from the at least one distance measuring imager with patterns of standard types of rail fasteners to identify a standard type of rail fastener (Fig 2) and then determines the integrity (Fig. 10, i.e. white black and red tie for different integrity) of the rail fastener by comparing distance measurements of features thereof with features of the pattern of the identified standard type of rail fastener (Fig. 3, left and right gauge camera); and wherein the features of the rail fastener and of the patterns of standard types of rail 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chung’s invention of a train control system to include Groeneweg’s integrated rail efficiency and safety support system, with Singh teaching of comparing to standard gauge and TRINH’s railroad track inspection for physical defects and irregularities in order to maintain a high standard of track condition.

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Patent Publication No. 20160046308 hereinafter “Chung”); in view of Groeneweg et al. (U.S. Patent Publication No. 20090173839, hereinafter “Groeneweg”), further in view of SINGH, (hereinafter “SINGH”), and further in view of Ruder et al, ("An obstacle detection system for automated trains," IEEE IV2003 Intelligent Vehicles Symposium. Proceedings (Cat. No.03TH8683), 2003, pp. 180-185, doi: 10.1109/IVS.2003.1212905.hereinafter “RUDER”).

Regarding claim 8, CHUNG/GROENEWEG/SINGH discloses claim 1. 
It is noted that CHUNG/GROENEWEG/SINGH is silent about wherein: said at least one distance measuring imager includes a distance measuring imager providing three dimensional distance measurements (official notices: distance measurement using 3D camera is well known), and wherein said processor determines track gauge, rail cant, rail head cracking, rail fracturing, rail wear, and/or rail fastener integrity from the three dimensional distance measurements as claimed.
However, RUDER discloses system for monitoring a rail and/or track of claim 1, wherein: said at least one distance measuring imager includes a distance measuring imager providing three dimensional distance measurements (RUDER abstract), and wherein said processor determines track gauge, rail cant, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chung’s invention of a train control system to include Groeneweg’s integrated rail efficiency and safety support system, with Singh teaching of comparing to standard gauge and RUDER’s railroad track inspection with stereoscopic sensor in order to have automated railway systems, without the need of special dedicated track.

Regarding claim 22, CHUNG/GROENEWEG/SINGH discloses claim 17. 
It is noted that CHUNG/GROENEWEG/SINGH is silent about wherein the distance measurements provided by the distance measuring imager include three dimensional distance measurements, the method further comprising: determining track gauge, rail cant, rail head cracking, rail fracturing, rail wear, and/or rail fastener integrity from the three dimensional distance measurements as claimed.
However, RUDER discloses the method for monitoring a rail and/or track of claim 17 wherein the distance measurements provided by the distance measuring imager include three dimensional distance measurements (RUDER, Abstract), the method further comprising: determining track gauge, rail cant, rail head cracking, rail fracturing, rail wear, and/or rail fastener integrity from the three dimensional distance measurements (RUDER, sect. 3, pg. 2, left col.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chung’s invention of a train control system to include Groeneweg’s integrated rail efficiency and safety support system, with Singh teaching of comparing to standard gauge and RUDER’s railroad track inspection with stereoscopic sensor in order to have automated railway systems, without the need of special dedicated track.

s 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung; in view of Groeneweg; further in view of Gomes et al. (U.S. Patent Publication No. 20180222499 hereinafter “Gomes”)

Regarding Claim 4, Chung discloses the system according to claim 4, 
It is noted that Chung fails to explicitly disclose wherein: said one distance measuring imager is calibrated to measure the respective clearance between each rail of the track and a respective wheel of a wheel set that runs on that rail; or said one distance measuring imager is calibrated to measure the distance between the two rails of the track on which the railcar runs; or said two or more distance measuring imagers are each calibrated to measure the respective clearance between one rail of the track and a respective wheel of a wheel set that runs on that rail; or said two or more distance measuring imagers are each calibrated to measure the location of the rail in its field of view and their respective fields of view are spaced apart at a calibrated distance as claimed.
However, Gomes teaches wherein: said one distance measuring imager is calibrated to measure (as cited below, i.e. camera calibration for 3D reconstruction for capture rail distance) the respective clearance between each rail of the track and a respective wheel of a wheel set that runs on that rail; or said one distance measuring imager is calibrated to measure the distance between the two rails of the track on which the railcar runs; or said two or more distance measuring imagers are each calibrated to measure the respective clearance between one rail of the track and a respective wheel of a wheel set that runs on that rail; or said two or more distance measuring imagers are each calibrated to measure the location of the rail in its field of view and their respective fields of view are spaced apart at a calibrated distance (e.g. these stereo images, along with each of the calibration parameters of camera 8 and 9, allow a 3D reconstruction of both sides 1 and 2 of the railway wheel 5; paragraph 53).


Regarding Claim 20, Chung discloses the method noted in claim 19, 
It is noted that Chung fails to explicitly disclose calibrating the one distance measuring imager to determine the respective clearance between each rail of the track and a respective wheel of a wheel set that runs on that rail; or calibrating the one distance measuring imager to determine the distance between the two rails of the track on which the railcar runs; or calibrating each of the two or more distance measuring imagers to determine the respective clearance between one rail of the track and a respective wheel of a wheel set that runs on that rail; or calibrating each of the two or more distance measuring imagers to determine the location of the rail in its field of view and calibrating a distance on the railcar at which the respective fields of view of the two or more distance measuring imagers are spaced apart as claimed 
However, Gomes teaches the method of claim 19 further comprises calibrating the one distance measuring imager to determine the respective clearance between each rail of the track and a respective wheel of a wheel set that runs on that rail; or calibrating the one distance measuring imager to determine the distance between the two rails of the track on which the railcar runs; or calibrating each of the two or more distance measuring imagers to determine the respective clearance between one rail of the track and a respective wheel of a wheel set that runs on that rail; or calibrating each of the two or more distance measuring imagers to determine the location of the rail in its field of view and calibrating a distance on the railcar at which the respective fields of view of the two or more distance measuring imagers are spaced apart (e.g. these stereo images, along with each of the calibration parameters of camera 8 and 9, allow a 3D reconstruction of both sides 1 and 2 of the railway wheel 5; paragraph 53).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chung’s invention of a train control system to include Gomes’ railway wheels monitoring system and method, because it provides a technique that aims at a method for measuring the effective wear suffered by a monitored railway wheel by means of comparison with an ideal railway wheel model.





Conclusion
Reference considered but not relied on:
US 20210146974 A1	Localization using Millimeter Wave Beam Attributes for Railway Applications
US 20200349743 A1	IMAGE SYNTHESIZING SYSTEM AND IMAGE SYNTHESIZING METHOD
US 20200186778 A1	CONTROL DEVICE FOR A CAMERA APPARATUS, CAMERA ARRANGEMENT AND METHOD FOR THE STEREOSCOPIC RECORDING OF A MONITORING AREA
US 20200158656 A1	IMAGE-BASED MONITORING AND DETECTION OF TRACK/RAIL FAULTS
US 20180237041 A1	Broken Wheel Detection System
US 20180222499 A1	RAILWAY WHEELS MONITORING SYSTEM AND METHOD

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485